 Case 1:05-md-01720-MKB-JO Document 7491 Filed 06/14/19 Page 1 of 2 PageID #: 111151




   A settlement of as much as $6.24 Billion
  and not less than $5.54 Billion will provide
            payments to merchants that accepted
                   Visa and Mastercard since 2004.

                            desea leer este aviso en espanol, lldmenos o visite nuestro sitio web



                                  MAIBIS            ^Al>m nil ilA^O|MM ^^^611 ^4iA|2
              Didoc thdng bdo nay bang tieng Viet, xin goi hoac vieng trang mang cua chung toi

fXnn Toro, HTo6bi npoHniaTb 3T0 coo6iMeHMe Ha pyccKOM nsbiKe, noaaoHMTe nawi m/im noceTHie naiu Be6-caMT


  www.PaymentCardSettlement.com • 1-800-625-6440




                                           zm-6\9Q£ vocrao^tna
                                          OOe 3XS "HG G303n.a ScSc
                                              DKT SG>[VZTM OTGflV

                                               ^99LZZLmZL\r
  OcSU IM




      aoidjo NATviooaa

     * mz M Nfir *
      •A'N'Q'a idnoo loibisia sn
            aOldilO S.>iU310 Nl


                       -(uauiainas uopoe ssep e ^noqe oopoN
   2982 "ON illAia3d
     yo 'pueiuod
       aiVd                                                                              0eS2-802Z,6 HO puBlUOd
   30ViS0d "S n
  niw)ssvno-isaid                                                                                   0£5Z xog Od
    QBiaosaad
                                                                      JU3UI9in9S 33d 3SUBH0J9JUI pJBQ JUaifi/?Bd
Case 1:05-md-01720-MKB-JO Document 7491 Filed 06/14/19 Page 2 of 2 PageID #: 111152



   Your Statement of Objections must contain the following information:

   UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

   In re Payment Card Interchange Fee and : No.05-MD-01720(MKB)(JO) Merchant Discount Antitrust
   Litigation :                                                  :Statement of Objections(Audio Wizards
   Inc) is a member of the Rule 23(b)(3) Settlement Class in the case called In re Payment Card Interchange
   Fee and Merchant Discount Antitrust Litigation.(Audio Wizards Inc) is a Class member because

   Business Name: Audio Wizards Inc

   Address: 2828 Buford Dr Ste 300

           Buford Ga 30519

   How long you have accepted Visa or Mastercard cards:

   20 Years from today.

  (Audio Wizards Inc) objects to the settlement in this lawsuit.

   it objects to (list what part(s) of the Settlement you disagree with.

   The cash settlement. Allocation Plan, notice procedures, other features.)

   e.g. the cash settlement. Allocation Plan, notice procedures, other features.)

   [Note that you may also object to any requests for attorneys'fees and expenses, or service awards for
   the named Rule 23(b)(3) Class Plaintiffs, as part of the same objection].

   Yes, I want to object to paying attorneys'fees, and Expenses or service awards.

    My reasons for objecting are: The laws and evidence that support each of my objections are: My
   personal information is:

   Name (first, middle, last): David Adams

   Address: 2828 Browns Bridge Road

           Buford Ga 30519

   Phone No.:678-971-1420

   The contact information for my lawyer (If any) is: None



   Merchant Fees for All Three Locations:

   Merchant Id (Buford): 8026771546

   Merchant Id (Gainesville): 8029129130

   Merchant Id (Norcross): 8026771538
